IN THE SUPREME COURT OF PENNSYLVANIA
                         WESTERN DISTRICT


SCOTT FETTEROLF AND THERESA E.    :   No. 168 WAL 2021
FETTEROLF,                        :
                                  :
               Petitioners        :   Petition for Allowance of Appeal
                                  :   from the Order of the
                                  :   Commonwealth Court
         v.                       :
                                  :
                                  :
ZONING HEARING BOARD OF THE       :
BOROUGH OF SEWICKLEY HEIGHTS,     :
                                  :
               Respondent         :
                                  :
                                  :
         v.                       :
                                  :
                                  :
BOROUGH OF SEWICKLEY HEIGHTS,     :
                                  :
               Respondent         :

SCOTT FETTEROLF AND THERESA E.    :   No. 169 WAL 2021
FETTEROLF,                        :
                                  :
               Petitioners        :   Petition for Allowance of Appeal
                                  :   from the Order of the
                                  :   Commonwealth Court
         v.                       :
                                  :
                                  :
ZONING HEARING BOARD OF THE       :
BOROUGH OF SEWICKLEY HEIGHTS,     :
                                  :
               Respondent         :
                                  :
                                  :
         v.                       :
                                  :
                                  :
BOROUGH OF SEWICKLEY HEIGHTS,     :
                                  :
                  Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2021, the Petition for Allowance of Appeal

is DENIED.




                     [168 WAL 2021 and 169 WAL 2021] - 2